Where there was no assignment of errors and no appearance for the appellee, and the counsel for the appellant suggested in his brief, by mistake, that the appeal came up before the Act of 1850, requiring assignments of errors to be made below, took effect, whereby the Court was misled, and delivered an opinion reversing and remanding the case, on motion of the appellee, at same Term, the judgment was set aside and the appeal dismissed for want of an assignment of errors.Appeal from Sabine. Suit to establish a headright. Judgment for the plaintiff. The State appealed, but failed to file an assignment of errors before taking the transcript from the Clerk’s office. There was no appearance for the appellee, and the Attorney General submitted the case on his brief, at the same time filing an assignment of errors, and suggesting, by mistake, that the appeal had been perfected before the Act of 1850, which requires assignments of error to be filed below, took effect. There was an opinion delivered, reversing and remanding the case, whereupon the appellee appeared and *2moved the Court to set aside the judgment and dismiss the appeal, for want of an assignment of errors. Motion sustained ; but no opinion in writing.